DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application 09/17/20211.
Application filed 07/11/2020.
Claims:
Claims 1-20 are pending.
Claims 1, 9 and 17 are independent.
Claims 1-3, 9, 11, 17 and 18 are amended.
IDS:
Previous IDS:
IDS filed 07/11/2020 has been considered.
New Examiner:
This Application is being reviewed by a new examiner.




Response to Arguments
Applicant’s arguments, see Applicant's response, filed 09/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2020/0296152 A1 to Liu (“Liu”) and U.S. Patent Application Publication No. 2019/0205558 A1 to Gonzales, JR. (“Gonzales”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0141909 A1 to Zhai et al. (“Zhai”) in view of U.S. Patent Application Publication No. 2020/0296152 A1 to Liu (“Liu”) in further view of U.S. Patent Application Publication No. 2019/0205558 A1 to Gonzales, JR. (“Gonzales”).
In regard to claim 1, Zhai disclosed a system comprising: 
a first computing node of a plurality of computing nodes of a blockchain infrastructure connected to a network, wherein each of the plurality of computing nodes 5stores a copy of a distributed ledger having at least one of: 

information relating to one or more neighboring computing nodes of each of the plurality of computing nodes; 
10information relating to one or more digital files stored locally at each of the plurality of computing nodes; and Zhai [0018]
information relating to hash mappings of blocks of a blockchain associated with the blockchain infrastructure; 
wherein the first computing node comprises a first memory device that stores a 15first copy of the distributed ledger and at least one digital file downloaded by the first computing device; and Zhai [0026]
a second computing node of the plurality of computing nodes comprising: 
a second memory device that stores a second copy of the distributed ledger; and Zhai [0026]
20a processor operably coupled to the second memory device, wherein the processor is configured to: 
obtain a request for the at least one digital file; Zhai [0026]
establish a peer-to-peer connection with the first computing node; and Zhai [0026]
receive the copy of the at least one digital file from the first computing node over the peer-to-peer connection.  Zhai [0026]
Liu and Gonzales disclosed what is not expressly disclosed by Zhai.  It is noted that Zhai does disclose closest node(s) determination within a blockchain environment (¶0026, ¶0039, ¶0048)
Liu and Gonzales disclose:
detect an Internet Protocol (IP) address of the second computing node (Fig. 2, s210, ¶0058 – Liu teaches a request that includes the IP address.); 
determine, based on the IP address, a geographical region in which the second computing node is located (¶0062 – Liu teaches finding a node closest the client in a geographic location.  This denotes the IP address is used to find a geographic location.  Further, it is well known in the art to use IP address to determine a geographic location (e.g., city, state, etc)); 
determine from the distributed ledger, a plurality of computing nodes including the first computing node that are in a same geographical region as the second computing node and locally store a copy of the at least one digital file (¶0062 – Liu teaches finding a node closest the client in a geographic location.  This denotes the IP address is used to find a geographic location.  Further, it is well known in the art to use IP address to determine a geographic location (e.g., city, state, etc)); 
compare timestamps of the blocks of the blockchain that recorded downloading of the at least one digital file at each of the determined plurality of computing nodes (Fig. 2A – Gonzales shows a blockchain ledger with a Version field (e.g., timestamp) which consists of the date and time of the transaction data block.; ¶0038 – Gonzales teaches identifying a most recent transaction data block of the one or more transaction data blocks of the data file management blockchain and returning the version of the data file in the most recent transaction data block.); 
determine, based on the comparing, that the first computing node has a most recent time stamp among the timestamps of the blocks of the blockchain that recorded downloading of the at least one digital file at each of the determined plurality of computing nodes (Fig. 5, ¶0086 – Gonzales teaches execute a script to obtain an authentic copy of the most recent version of the data file as maintained on the data file management blockchain which is returned to client); and 
identify the first computing node as a geographically closest computing node to the second computing node (¶0062 – Liu teaches finding a node closest the client in a geographic location.  This denotes the IP address is used to find a geographic location.  Further, it is well known in the art to use IP address to determine a geographic location (e.g., city, state, etc)) that has a most recent copy of the at least one digital file based on the most recent time stamp (Fig. 5, ¶0086 – Gonzales teaches execute a script to obtain an authentic copy of the most recent version of the data file as maintained on the data file management blockchain which is returned to client; Fig. 2A – Gonzales shows a blockchain ledger with a Version field (e.g., timestamp) which consists of the date and time of the transaction data block.; ¶0038 – Gonzales teaches identifying a most recent transaction data block of the one or more transaction data blocks of the data file management blockchain and returning the version of the data file in the most recent transaction data block.);
Zhai, Liu and Gonzales are analogous arts because they are from the same field of endeavor with respect to blockchain.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate the use of timestamps to find the newest version of a file as discussed in Gonzales with the use of IP addresses to determine geographic locations and find the nearest node as discussed in Liu and the blockchain environment of Zhai by adding the functionality of Gonzales and Liu to the system/method of Zhai in order to find the closest node (Liu, ¶0062) with the newest copy of the ledger (Gonzales, ¶0086).

In regard to claim 2, Zhai disclosed: 
store the copy of the at least one digital file in the second memory device; Zhai [0035]
generate a new block of the block chain based on the copy of the at least one 5digital file received from the first computing node; Zhai [0035]
generate a hash of the new block, wherein the hash uniquely identifies the new block; and Zhai [0035]
store a copy of the hash in the distributed ledger.  Zhai [0035]-[0036]

In regard to claim 4, Zhai disclosed obtain, from the distributed ledger, information comprising: 
20the first computing node is a geographically closest computing node of the second computing node; and Zhai [0026]
the first computing node has the copy of the at least one digital file.  Zhai [0026]

In regard to claim 5, Zhai disclosed: 
25validate at least one of: 
the peer-to-peer connection between the first computing node and the second computing node; 
the copy of the at least one digital file stored at the first computing node; or Zhai [0018], checking for improper modification of the data of a data file
ATTORNEY'S DOCKETPATENT APPLICATION015444.1628(P9768-US)28a hash of a block of the blockchain, wherein the block and the corresponding hash is generated at the first computing node based on the copy of the at least one digital file stored in the first memory device; 
detect that the validating is successful; and Zhai [0018]
5receive the copy of the at least one digital file in response to detecting that the validating is successful.  Zhai [0018]

In regard to claim 6, Zhai disclosed: 
at least one content delivery server connected to the network, wherein the at 10least one content delivery server is configured to store and provide digital content to a set of the plurality of computing nodes including the second computing node, 
wherein the processor is configured to: 
detect that the validating is unsuccessful; and Zhai [0018]
in response, download the at least one digital file from the at least one 15content delivery server.  Zhai [0018]

Claim 9 is rejected for substantially the same reasons as claim 1.
Claim 10 is rejected for substantially the same reasons as claim 2.
Claim 12 is rejected for substantially the same reasons as claim 4.
Claim 13 is rejected for substantially the same reasons as claim 5.
	Claim 14 is rejected for substantially the same reasons as claim 6.
Claim 17 is rejected for substantially the same reasons as claim 1.  
Claim 18 is rejected for substantially the same reasons as claim 2.  
Claim 19 is rejected for substantially the same reasons as claim 4.
Claim 20 is rejected for substantially the same reasons as claim 5.

As claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0141909 A1 to Zhai et al. (“Zhai”) in view of U.S. Patent Application Publication No. 2020/0296152 A1 to Liu (“Liu”) in further view of U.S. Patent Application Publication No. 2019/0205558 A1 to Gonzales, JR. (“Gonzales”) in further view of Neumann et al. (US 2009/0234918).
In regard to claim 103, Zhai discloses:
The system of Claim 1, wherein the processor is further configured to: 
identify one or more other computing nodes within the geographical region; and Zhai [0026], geographically closest computing node is ‘closest’ peer
15store the one or more other computing nodes in the distributed ledger as geographically closest computing nodes of the second computing node.  Zhai [0026], geographically closest computing node is ‘closest’ peer
Zhai failed to disclose detect an Internet Protocol (IP) address of the second computing node; determine, based on the IP address, a geographical region in which the second computing node is located; 
However, Neumann disclosed detect an Internet Protocol (IP) address of the second computing node; determine, based on the IP address, a geographical region in which the second computing node is located;  Neumann [0009]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an IP address to detect close nodes in Zhai since IP addresses can disclose the same sub-net of nodes as expressly taught in Neumann.

Claim 11 is rejected for substantially the same reasons as claim 3.

As to claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0141909 A1 to Zhai et al. (“Zhai”) in view of U.S. Patent Application Publication No. 2020/0296152 A1 to Liu (“Liu”) in further view of U.S. Patent Application Publication No. 2019/0205558 A1 to Gonzales, JR. (“Gonzales”) in further view of Li et al. (US 2020/0380097).
In regard to claim 7, Zhai failed to disclose the at least one digital file includes at least one web asset used in rendering a web page. However, Li disclosed the at least one digital file includes at least one web asset used in rendering a web page. Li [0016], where a watermark for a web page is stored in a blockchain database.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store any data that should not be corrupted in the distributed ledger of Zhai, including a digital watermark, to provide security of the watermark on the web page.

Claim 15 is rejected for substantially the same reasons as claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0141909 A1 to Zhai et al. (“Zhai”) in view of U.S. Patent Application Publication No. 2020/0296152 A1 to Liu (“Liu”) in further view of U.S. Patent Application Publication No. 2019/0205558 A1 to Gonzales, JR. (“Gonzales”) in further view of Allen et al. (US 2019/0320014).
20In regard to claim 8, Zhai disclosed : 
…
obtain from the distributed ledger a hash generated based on the copy of the at least one digital file stored at the first computing node, wherein the hash uniquely identifies the copy of the at least one digital file stored at the first computing node; Zhai [0035]
transmit the hash to the first computing node over the peer-to-peer connection 30using the …. protocol; and Zhai [0035]
Zhai failed to disclose using the WebRTC protocol and the IPFS protocol to transmit data over a connection.  
	However, Allen disclosed using the WebRTC protocol ([0055], [0068]) and the IPFS protocol ([0046]) to transmit data over a connection.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use WebRTC and IPFS protocols with Zhai since Allen used WebRTC and IPFS for monitoring a blockchain in Allen [0055] and Zhai disclosed the storage and distribution of a blockchain.
	
Claim 16 is rejected for substantially the same reasons as claim 8.       


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445